Cooper, J.,
specially concurring.
I concur in the result announced by my brother Woods, but I am not prepared to decide that our statute is applicable only in cases in which the female is of previous chaste character. It is true the codifiers have affixed to the statute the head-line “ Seduction of female over age of sixteen by frauds,” etc., which is perhaps evidence of their construction. It is also true that the statute declares that “the testimony of the female seduced alone shall not be sufficient to warrant a conviction.” But the statute appears to me to include all cases in which carnal knowledge is obtained by the means named. It declares that, “if any person shall obtain carnal knowledge of any woman, or female child over the. age of sixteen years, by virtue of any feigned or pretended marriage or any false or feigned promise of marriage, he shall, upon conviction, be imprisoned in the penitentiary not more than five years; but the testimony of the female seduced alone shall not be sufficient to warrant a conviction.”
If the person indicted has, by the means condemned by the statute, obtained carnal knowledge of any woman, or female child over the age of sixteen years, he is, in my opinion, subject to conviction and punishment.
Campbell, C. J.,
delivered the following opinion :
It is not my understanding that there is any difference of opinion among the members of the court as to § 1298, code of 1892, or the decision of this case. All agree that the indictment need not aver that the woman was of previous chaste character, and that it is not necessary to prove that she was. It seems clear that, if carnal knowledge was obtained of any woman, or female child over the age of sixteen years, by virtue of any feigned or pretended marriage, or any false or feigned promise of marriage, the fact that the woman had before yielded her person to another or others, however suggestive of her not having been deceived and misled by the accused, would not free him from the consequence of his act.